Citation Nr: 1028989	
Decision Date: 08/03/10    Archive Date: 08/16/10

DOCKET NO.  08-11 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from January 1956 to 
April 1959.  He died on December [redacted], 2006.  The appellant is the 
Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2007 rating decision of the Fargo, North 
Dakota, Department of Veterans Affairs (VA) Regional Office (RO) 
that denied service connection for the cause of the Veteran's 
death.

In June 2009, the appellant testified during a hearing at the RO 
before the undersigned Acting Veterans Law Judge.  A transcript 
of that hearing is of record.


FINDINGS OF FACT

1.  In December 2006, the Veteran died from recurrent large cell 
non Hodgkin's lymphoma.  

2.  At the time of the Veteran's death, he was service-connected 
for bilateral hearing loss, rated as 90 percent disabling, 
anxiety disorder with depression associated with bilateral 
hearing loss, rated as 50 percent disabling, and tinnitus, rated 
as 10 percent disabling, all effective June 2002.

3.  Non Hodgkin's lymphoma is not shown to have been present 
during the Veteran's active service, or within the year following 
such service, and is not due to asbestos exposure, nor is there 
objective medical or other evidence that it is related to any 
other incident in his active military service.  

4. The objective evidence of record preponderates against a 
finding that any disorder associated with service caused or 
contributed to the Veteran's death.


CONCLUSION OF LAW

The cause of the Veteran's death was not related to an injury or 
disease incurred in or aggravated by active military service, nor 
may the cause of his death be presumed to be service-connected.  
38 U.S.C.A. §§ 1101, 1102, 1110, 1112, 1113, 1131, 1310, 1137, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309, 3.312 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide. Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO. 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

The VCAA duty to notify was satisfied by way of a letter sent to 
the appellant in May 2007 that fully addressed all notice 
elements and was sent prior to the initial RO decision in this 
matter.  The letter informed her of what evidence was required to 
substantiate the claim and of her and VA's respective duties for 
obtaining evidence.  Under these circumstances, the Board finds 
that the notification requirements of the VCAA have been 
satisfied as to both timing and content.  

With respect to the Dingess requirements, the appellant was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the claim on 
appeal.  However, there is no prejudice in issuing a final 
decision because the preponderance of the evidence is against the 
claim for service connection for the cause of the Veteran's 
death.  Any questions as to the appropriate disability rating or 
effective date to be assigned are moot.  

In addition, in the context of a claim for Dependency and 
Indemnity Compensation (DIC) benefits, as in the present case, 
appropriate notice from the RO to the appellant must include (1) 
a statement of the conditions, if any, for which a veteran was 
service connected at the time of his or her death; (2) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-connected 
condition; and (3) an explanation of the evidence and information 
required to substantiate a DIC claim based on a condition not yet 
service-connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 
(2007).  While there are particularized notice obligations with 
respect to a claim for DIC benefits, there is no preliminary 
obligation on the part of VA to conduct a predecisional 
adjudication of the claim prior to providing a section 5103(a)-
compliant notice.  

While the appellant was not provided with this notice, however, 
the notice that was provided to her conveyed in layperson's terms 
the requirements for establishing service connection for a 
disease or injury that caused the Veteran's death.  This notice 
also clearly informed the appellant of evidence needed to 
establish that the Veteran's death was caused by a service-
connected disability.  Absent from this notice was a listing of 
this condition for which the Veteran was service connected at the 
time of his death.  In that sense, the notice did not strictly 
comply with the requirements as set forth in Hupp.  However, 
because that defect did not result in prejudice to the appellant, 
corrective action is not required.  In this regard, the Board 
notes that the appellant has actual knowledge of the disability 
for which the Veteran was granted service connection and for 
which he was not service-connected.  See Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  

The appellant presented contentions indicating that the Veteran's 
death was a result of his exposure to asbestos, causing non 
Hodgkin's lymphoma, and in the alternative, that his service-
connected bilateral hearing loss and anxiety disorder contributed 
materially to the cause of the Veteran's death.  The Veteran was 
not service-connected for non Hodgkin's lymphoma.  The appellant 
bases her claim on the Veteran's non Hodgkin's lymphoma being 
caused by asbestos and, alternatively, that his service-connected 
hearing loss and anxiety disorder made him agitated and hostile 
to treatment, that caused stress and hastened the cause of his 
death.  The Board observes that the nature of the appellant's 
claim reflects her actual knowledge of the disability for which 
the Veteran was granted service connection and those for which he 
was not service-connected for by the VA.  In this case, the Board 
finds that the notice error did not affect the essential fairness 
of the adjudication because the appellant has demonstrated actual 
knowledge of the condition for which the Veteran was service 
connected at the time of his death.  See e.g., Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009) (to the effect that an error in 
VCAA notice should not be presumed prejudicial, and that the 
burden of showing harmful error rests with the party raising the 
issue, to be determined on a case-by-case basis).  In this case, 
the appellant has not demonstrated any prejudicial or harmful 
error in her notice from VA.  

The Veteran's service treatment records, certificate of death, 
and VA and private medical records have been associated with the 
claims file, to the extent available.  VA has provided the 
appellant with every opportunity to submit evidence and arguments 
in support of her claim, and to respond to VA notices.  
Additionally, the appellant testified during the June 2009 
hearing before the undersigned.  The Board finds that the record 
as it stands includes sufficient competent evidence to decide the 
claim.  See 38 C.F.R. § 3.159(c)(4).  Under these circumstances, 
the Board finds no further action is necessary to assist the 
appellant with her claim.  The record is complete and the case is 
ready for review.  Hence, no further notice or assistance is 
required to fulfill VA's duty to assist in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 
1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.	Factual Background and Legal Analysis

The Board has reviewed all the evidence in the claims files, 
which includes the appellant's written contentions and oral 
testimony, the Veteran's service treatment and personnel records, 
private and VA medical records and examination reports, and lay 
statements.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on her behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims files shows, or fails to show, with respect the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The appellant contends that service connection for the cause of 
the Veteran's death is warranted.  She maintains that the Veteran 
was exposed to asbestos and, as a result, contracted lymphoma 
that caused his death.  She also argues in the alternative, that 
the Veteran's service-connected bilateral hearing loss and 
anxiety disorder caused the Veteran stress that contributed 
materially to the cause of his death.  

After a thorough review of the evidence of record, the Board 
concludes that preponderance of the probative evidence of record 
demonstrates shows that service connection for the cause of the 
Veteran's death is not warranted.

Pursuant to 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303, a veteran is 
entitled to disability compensation for disability resulting from 
personal injury or disease incurred in or aggravated by service.

In addition, the law provides that, where a veteran served ninety 
days or more of active military service, and Hodgkin's disease 
becomes manifest to a degree of 10 percent within one year from 
the date of termination of such active service, such disease 
shall be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309.  While the disease need not be diagnosed within the 
presumption period, it must be shown, by acceptable lay or 
medical evidence, that there were characteristic manifestations 
of the disease to the required degree during that time.  Id.

In order for service connection for the cause of the Veteran's 
death to be granted, it must be shown that a service-connected 
disability caused the death, or substantially or materially 
contributed to cause death.  A service-connected disability is 
one that was incurred in or aggravated by active service, one 
that may be presumed to have been incurred during such service, 
or one that was proximately due to or the result of a service-
connected disability.  38 C.F.R. § 3.312.

The death of a veteran will be considered as having been due to a 
service-connected disability when such disability was either the 
principal or contributory cause of death.  38 C.F.R. § 3.312(a).  
The service-connected disability will be considered the principal 
(primary) cause of death when such disability, either singly or 
jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related thereto.  
38 C.F.R. § 3.312(b).  The service-connected disability will be 
considered a contributory cause of death when it contributed so 
substantially or materially to death that it combined to cause 
death, or aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 C.F.R. § 3.312(c)(1).  The debilitating effects 
of a service-connected disability must have made the veteran 
materially less capable of resisting the fatal disease or must 
have had a material influence in accelerating death.  See Lathan 
v. Brown, 7 Vet. App. 359 (1995).

There are primary causes of death which by their very nature are 
so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such cases, 
there is for consideration whether there may be a reasonable 
basis for holding that a service-connected condition was of such 
severity as to have a material influence in accelerating death.  
In this situation, however, it would not generally be reasonable 
to hold that a service- connected condition accelerated death 
unless such condition affected a vital organ and was of itself of 
a progressive or debilitating nature.  38 C.F.R. § 3.312(c)(3), 
(4).

There is no statute specifically dealing with asbestos and 
service connection for asbestos-related diseases, nor has the 
Secretary of VA promulgated any specific regulations.  However, 
in 1988, VA issued a circular on asbestos-related diseases that 
provided guidelines for considering asbestos compensation claims.  
See Department of Veterans Benefits, Veterans' Administration, 
DVB Circular 21- 88-8, Asbestos-Related Diseases (May 11, 1988).  
The information and instructions contained in the DVB Circular 
since have been included in VA Adjudication Procedure Manual, 
M21-1MR, part IV, subpart ii, chapter 2, section C, paragraph 9 
(Jan. 7, 2007) ("VA Manual").  Also, an opinion by VA's Office 
of General Counsel (OGC) discussed the proper way of developing 
asbestos claims.  VAOPGCPREC 4-00 (Apr. 13, 2000).  

The VA Manual defines asbestos as a fibrous form of silicate 
mineral of varied chemical composition and physical 
configuration, derived from serpentine and amphibole ore bodies.  
Id., at Subsection (a).  Common materials that may contain 
asbestos are steam pipes for heating units and boilers, ceiling 
tiles, roofing shingles, wallboard, fire- proofing materials, and 
thermal insulation.  Id.  Some of the major occupations involving 
exposure to asbestos include mining, milling, shipyard work, 
insulation work, demolition of old buildings, carpentry and 
construction, manufacture and servicing of friction products 
(such as clutch facings and brake linings), and manufacture and 
installation of products such as roofing and flooring materials, 
asbestos cement sheet and pipe products, and military equipment.  
Id., at Subsection (f).  

Asbestos fiber masses have a tendency to break easily into tiny 
dust particles that can float in the air, stick to clothes, and 
may be inhaled or swallowed.  Id., at Subsection (b).  Inhalation 
of asbestos fibers can produce fibrosis (the most commonly 
occurring of which is interstitial pulmonary fibrosis, or 
asbestosis), tumors, pleural effusions and fibrosis, pleural 
plaques, mesotheliomas of pleura and peritoneum, and cancers of 
the lung, bronchus, gastrointestinal tract, larynx, pharynx, and 
urogenital system (except the prostate).  Id.

However, there is no presumption of service connection pertaining 
to asbestos exposure and any specified disease.  The law instead 
requires that where the determinative issue involves medical 
causation or medical diagnosis, competent medical evidence 
suggestive of such a linkage is required, and the appellant's 
medically untrained opinion is not competent.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  As to disorders related to 
asbestos exposure, the absence of symptomatology during service 
or for many years following separation does not preclude the 
eventual development of the disease.  The latent period varies 
from 10 to 45 or more years between first exposure and 
development of disease.  Also of significance is that the time 
length of exposure is not material, as individuals with 
relatively brief exposures of less than one month have developed 
asbestos-related disorders.  See VA Adjudication Procedure 
Manual, M21-1, Part VI, 7.21(b)(2) (rescinded on 12-13-05 by M21-
1MR, Part III, IV and V).  

The Veteran's death certificate reflects that he died in December 
2006, at age 69.  The cause of his death was recurrent non 
Hodgkin's lymphoma.  The record indicates that an autopsy was not 
performed.  During his lifetime, the Veteran was in receipt of 
service connection for bilateral hearing loss, rated as 90 
percent disabling, anxiety disorder with depression associated 
with bilateral hearing loss, rated as 50 percent disabling, and 
tinnitus, rated as 10 percent disabling, all effective June 2002.

A review of the Veteran's service treatment records shows no 
findings or diagnosis of, or treatment for, Hodgkin's disease or 
non Hodgkin's lymphoma during service.  Post service, there is no 
medical evidence within one year of his service discharge 
indicating that the Veteran had Hodgkin's disease or non 
Hodgkin's lymphoma.  

In reviewing the appellant's cause of death claim under the 
provisions pertaining to chronic diseases, the record is devoid 
of any showing of competent evidence of the manifestation of non 
Hodgkin's lymphoma at any time by the Veteran for many years 
after his discharge from active service.  

Here, the first objective medical evidence of record of non 
Hodgkin's lymphoma was in 2005, fully 46 years after the Veteran 
was discharged from active service.  A grant of service 
connection for the cause of the veteran's death under the 
provisions pertaining to presumptive service connection for 
chronic diseases or on a direct basis is clearly not appropriate.  
The Board points out that passage of so many years between 
discharge from active service and the objective documentation of 
a claimed disability is a factor that weighs against the claim 
for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000).

The appellant also claimed that the Veteran was exposed to 
asbestos in service and that his exposure may have compromised 
his lungs, contributing to the overall stress on his body.  

The Veteran served active duty in the Navy on a ship.  He spent a 
considerable amount of time at sea and, according to his service 
personnel records, he spent most of his enlistment on the USS 
HECTOR.  Even conceding his asbestos exposure, there is no 
objective VA or non-VA medical evidence of record linking any of 
the Veteran's health conditions to such exposure to asbestos.  In 
fact, the appellant testified at during her June 2009 Board 
hearing that no doctor would say to her that there was a 
connection between the Veteran's non Hodgkin's lymphoma and his 
asbestos exposure.  The medical evidence of record also includes 
no evidence of such a nexus.  Therefore, service connection for 
non Hodgkin's lymphoma due to asbestos exposure is not warranted 
and is not shown to be the cause of the Veteran's death.  

Further, the appellant alleges that the Veteran's service-
connected bilateral hearing loss and anxiety disorder caused 
considerable stress on the Veteran's body and contributed to 
cause the non Hodgkin's lymphoma that caused his death.  In 
June 2009, the appellant testified that the stress affected the 
Veteran's personality, contributed to his cancer, and ultimately 
contributed to his demise.  She also testified that the Veteran's 
hearing loss and psychiatric condition, both of which were 
service-connected, made him agitated and hostile to his 
treatment.  She stated that, although no doctor would state that 
stress caused the Veteran's lymphoma, his doctor told her that, 
because of the stress, he was not getting any better.  

With respect to the appellant's own contentions, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  See 
also Bostain v. West, 11 Vet. App. 124, 127 (1998) citing 
Espiritu v. Derwinski, 2 Vet. App. at 492 (a layperson without 
the appropriate medical training and expertise is not competent 
to provide a probative opinion on a medical matter, to include a 
diagnosis of a specific disability and a determination of the 
origins of a specific disorder).  Lay testimony is competent, 
however, to establish the presence of observable symptomatology 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

In this case, the appellant can speak to the Veteran's bilateral 
hearing loss and stress, and the observable symptoms of both 
disabilities.  However, she does not have the medical expertise 
to indicate that either of these conditions caused or 
substantially or materially contributed to the cause of the 
Veteran's death.  As to the Veteran's doctor's statements, those 
statements, according to the appellant, were that he was not 
getting better because of the stress.  She did not state, nor 
does the record show, that the Veteran's non Hodgkin's lymphoma, 
that was the cause of his death, was caused by stress.  Nor does 
the record show that stress materially or substantially 
contributed to cause the Veteran's death.

The Board recognizes the appellant's sincere belief that the 
Veteran's death was related in some way to his military service.  
Nevertheless, in this case the appellant has not been shown to 
have the professional expertise necessary to provide meaningful 
evidence regarding a causal relationship between the Veteran's 
death and his active military service, including any claimed 
exposure to asbestos.  See, e.g., Routen v. Brown, 10 Vet. App. 
at 186.  See also Espiritu v. Derwinski, 2 Vet. App. at 492.

Therefore, although the Board is deeply sympathetic with the 
appellant's loss of her husband, it finds a lack of competent 
medical evidence to warrant a favorable decision.  The Board is 
not permitted to engage in speculation as to medical causation 
issues, but "must provide a medical basis other than its own 
unsubstantiated conclusions to support its ultimate decision."  
See Smith v. Brown, 8 Vet. App. 546, 553 (1996).  Here, the 
appellant has failed to submit any competent medical evidence to 
provide a nexus between any in-service injury, event, or disease 
and the conditions that caused or contributed to cause the 
Veteran's death.  The preponderance of the evidence is against 
the appellant's claim of entitlement to service connection for 
the cause of the Veteran's death.


ORDER

Service connection for the cause of the Veteran's death is 
denied.  



____________________________________________
D. J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


